DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/27/21 has been considered by the examiner and made of record in the application file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,791,440 in view of U.S. Patent No. 10,405,157.
As to claim 21, U.S. Patent No. 10,791,440 disclosed a method for controlling access to a functionality of a user device, the method comprising:
receiving a capabilities list (CL) from one or more external resources available to the user device via a wireless network, each CL specifying one or more attributes of the respective external resource from which it is received, the one or more attributes including a network address;

dynamically updating the resource registry with one or more updated CLs;
determining an environment map for the user device, the environment map comprising resource environment information obtained from the resource registry;
matching access policies of the user device with the environment map to dynamically assign a profile to the user device; and
limiting access to mobile applications running on the user device based on the profile assigned to the user device (claim 1 of U.S. Patent No. 10,791,440 ).
 	U.S. Patent No. 10,791,440 failed to disclose a Bluetooth network.  U.S. Patent No. 10,405,157 disclosed a Bluetooth network (claim 4).   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of U.S. Patent No. 10,405,157 into the system of U.S. Patent No. 10,791,440 in order to receive data in the close distance.
As to claim 22, U.S. Patent No. 10,791,440 the method of claim 21, wherein the one or more external resources include an external resource configured to deliver content to a user of the user device (claim 2 of U.S. Patent No.10,791,440 ).
As to claim 23, U.S. Patent No. 10,791,440 the method of claim 21, wherein the one or more external resources include at least one of a computing resource, a display resource, a storage resource, or a network resource (claim 3 of U.S. Patent No. 10,791,440 ).

As to claim 25, U.S. Patent No. 10,791,440 the method of claim 24, wherein the physical environment information comprises location information (claim 5 of U.S. Patent No. 10,791,440 ).
As to claim 26, U.S. Patent No. 10,791,440 the method of claim 24, wherein the physical environment information comprises gravity information (claim 6 of U.S. Patent No. 10,791,440 ).
As to claim 27, U.S. Patent No. 10,791,440 the method of claim 24, wherein the one or more sensors are located within the user device (claim 7 of U.S. Patent No. 10,791,440 ).
As to claim 28, U.S. Patent No. 10,791,440 the method of claim 21, wherein limiting access to mobile applications running on the user device includes limiting display of content on a display of the user device (claim 8 of U.S. Patent No.10,791,440 ).
As to claim 29, U.S. Patent No. 10,791,440 the method of claim 21, wherein the mobile applications include a communication application (claim 9 of U.S. Patent No. 10,791,440 ).
As to claim 30, U.S. Patent No. 10,791,440 the method of claim 29, wherein the communication application is a messaging application (claim 10 of U.S. Patent No. 10,791,440 ).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANH CONG LE whose telephone number is (571)272-7868.  The examiner can normally be reached on 5:30-16:30, T-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	October 20, 2021
	/DANH C LE/           Primary Examiner, Art Unit 2642